DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges the reply filed on 5/12/2022 in which claims 1, 3-5, 8, 10 and 12-14 have been amended. Claim 2 is cancelled. Currently claims 1 and 3-14 are pending for examination in this application. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15,700,524 and 13/821,189, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-14 of this application.  Thus the effective filing date of the instant application is 3/21/2019.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “said ventilation tube” in line 7. For claim consistency, this should read “said single ventilation tube”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “one or more cuff inflation lumen insert points”. It is unclear if this is in addition to the “cuff inflation lumen insert point” recited in claim 1. For purposes of examination, it has been interpreted as the same. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suijs (US 2013/0160771 A1) in view of Weerda et al. (US 4,565,194).
Regarding claim 1, Suijs discloses: 
A ventilation device (figure 1) for mechanical ventilation, said device being configured to be partly positioned inside a trachea of a patient, comprising: 
a single ventilation tube (2), with a single ventilation lumen (lumen through 2; shown in figure 4), said single ventilation tube having a 5proximal end (10) and a distal end (11); 
two cuffs (4, 6) comprising a primary cuff (4) and a secondary cuff (6) in distal position with respect to said primary cuff (see figure 4), wherein said primary and secondary cuffs (4, 6) are provided with one or more cuff inflation lumens (25, 26) entering a wall of said ventilation tube at a cuff inflation lumen insert point (see figure 2) and having at least one internal port (5, 7) in said primary and/or secondary cuff [0117], and said one or more cuff inflation lumens are capable of inflating 10and/or deflating said primary cuff and said secondary cuff [0117]; and 
an inter-cuff region (region at 8) separating said primary cuff and said secondary cuff (see figure 4), wherein said ventilation device further comprises a pressurization lumen (24) for pneumatically pressurizing said inter-cuff region [0117], wherein said pressurization lumen (24) has an external port near the proximal end of said single ventilation tube (see figure 2), said pressurization lumen entering said ventilation tube wall at a 15pressurization lumen insert point (see figure 2) and having at least one internal port (9) positioned between said primary and secondary cuff, wherein said at least one internal port is a gas discharge port configured to discharge gas into an inter-cuff chamber (8) [0117] formed by a trachea wall, the inter-cuff region, the primary cuff and said secondary cuff (figure 4; [0117]), and wherein said ventilation device further comprises a monitoring lumen (24; pressurization lumen 24 is disclosed as a lumen that pressurizes and monitors [0076]) for monitoring the pressure in said inter-cuff chamber [0076], wherein said 20monitoring lumen has an external port near the proximal end of said one ventilation tube and at least one internal opening positioned between said primary cuff and said secondary cuff (see figure 2).  
Suijs does not explicitly state the monitoring lumen is separate from the pressurization lumen. 
However, Weerda teaches it is known to provide a monitoring lumen (14) separate from a pressurization lumen (11). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Suijs wherein 24 is two separate lumens instead of one in order to isolate the monitoring lumen’s pressure sensor from pressurized flow. The prior art of Weerda teaches that this is a known method of providing pressure and monitoring pressure. 

Regarding claim 3, Suijs further discloses, wherein said external port of said 25pressurization lumen and said monitoring lumen are each provided with a connection element (21) for connection to a pressure regulator [0076] (figure 3).  Figure 1 of Weerda shows connection element 15 for line 14. 

Regarding claim 4, Suijs further discloses the device comprising at least three of said at least one internal ports, wherein said at least three 30internal ports are positioned symmetrically along a single circumferential sector of said single ventilation tube [0082].  

Regarding claim 5, Suijs further discloses the device, wherein said secondary cuff is longer than said primary cuff in an axial direction of said ventilation tube [0057].  

Regarding claim 6, Suijs further discloses the device wherein said ventilation device further comprises one or more aspirating and/or irrigating lumens [0086].  

5 Regarding claim 7, Suijs further discloses the device wherein said primary and said secondary cuffs are axially spaced apart by a distance of 0.5 cm to 3 cm [0066]. 
 
Regarding claim 8, Suijs further discloses the device wherein said ventilation device further comprises a distal lumen having an internal port near the distal end of said ventilation tube, wherein said distal lumen is suitable to allow inoculation of substances directly into a 10respiratory system of the patient [0084].  

Regarding claim 11, Suijs further discloses the device wherein said ventilation device is an endotracheal or tracheostomy device [0052].  

Regarding claim 12, Suijs discloses:
A method for preventing leakage of proximal secretions to distal airways of a patient, said method comprising:  
20-introducing a ventilation device of claim 1 (see claim 1 above) into a trachea of said patient [0101]-[0102]; 
-inflating said primary and secondary cuffs [0103]; 
-pneumatically pressurizing the inter-cuff chamber formed by the trachea wall, the inter-cuff region and the primary and secondary cuffs such that the pressure inside said inter-cuff chamber is larger than a pressure proximal from said primary cuff, thereby generating an 25upward air flow which pushes said proximal secretions into a direction of an oropharynx of said patient [0104], [0106]; and  33 
-monitoring the pressure in said inter-cuff chamber and optionally adjusting the pneumatic pressurizing of said inter-cuff chamber [0076], wherein a 20monitoring lumen (24; pressurization lumen 24 is disclosed as a lumen that pressurizes and monitors [0076]) has an external port near the proximal end of said one ventilation tube and at least one internal opening positioned between said primary cuff and said secondary cuff (see figure 2).  
Suijs does not explicitly state the monitoring lumen is separate from the pressurization lumen. 
However, Weerda teaches it is known to provide a monitoring lumen (14) separate from a pressurization lumen (11). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Suijs wherein 24 is two separate lumens instead of one in order to isolate the monitoring lumen’s pressure sensor from pressurized flow. The prior art of Weerda teaches that this is a known method of providing pressure and monitoring pressure. 

Regarding claim 13, Suijs further discloses the method further comprising delivering oxygen to said patient through said ventilation tube [0105].  

5 Regarding claim 14, Suijs further discloses the method wherein said device is maintained in the trachea of said patient [0066], whereby said distal end of said ventilation tube is positioned above the trachea bifurcation [0066] and said external port of said pressurization lumen is positioned below the oropharynx [0066] [0056].

Claims 1, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suijs (US 2017/0368283 A1) in view of Weerda et al. (US 4,565,194).
Regarding claim 1, Suijs discloses: 
A ventilation device (figure 1) for mechanical ventilation, said device being configured to be partly positioned inside the trachea of a patient, comprising: 
a single ventilation tube (2), with a single ventilation lumen (lumen through 2; shown in figure 4), said single ventilation tube having a 5proximal end (10) and a distal end (11); 
two cuffs (4, 6) comprising a primary cuff (4) and a secondary cuff (6) in distal position with respect to said primary cuff (see figure 4), wherein said primary cuff and said secondary cuff (4, 6) are provided with one or more cuff inflation lumens (25, 26) entering a wall of said ventilation tube at a cuff inflation lumen insert point (see figure 2) and having at least one internal port (5, 7) in said primary and/or said secondary cuff [0021], and said one or more cuff inflation lumens are capable of inflating 10and/or deflating said primary and/or secondary cuffs [0088]; and 
an inter-cuff region (region at 8) separating said primary cuff and said secondary cuff (see figure 4), wherein said ventilation device further comprises a pressurization lumen (24) for pneumatically pressurizing said inter-cuff region [0022], wherein said pressurization lumen (24) has an external port near the proximal end of said single ventilation tube (see figure 2), said pressurization lumen entering said ventilation tube wall at a 15pressurization lumen insert point (see figure 2) and having at least one internal port (9) positioned between said primary and secondary cuff, wherein said at least one internal port is a gas discharge port configured to discharge gas into an inter-cuff chamber (8) [0140] formed by a trachea wall, the inter-cuff region, and the primary cuff and said secondary cuff (figure 4; [0140]), and wherein said ventilation device further comprises a monitoring lumen (24) for monitoring pressure in said inter-cuff chamber [0101], wherein said 20monitoring lumen has an external port near the proximal end of said one ventilation tube and at least one internal opening positioned between said primary cuff and said secondary cuff (see figure 2).  
Suijs does not explicitly state the monitoring lumen is separate from the pressurization lumen. 
However, Weerda teaches it is known to provide a monitoring lumen (14) separate from a pressurization lumen (11). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Suijs wherein 24 is two separate lumens instead of one in order to isolate the monitoring lumen’s pressure sensor from pressurized flow. The prior art of Weerda teaches that this is a known method of providing pressure and monitoring pressure. 

Regarding claim 9, Suijs further discloses the device wherein said pressurization lumen insert point is located between 125 and 140 mm from the distal end of said ventilation tube [0092].  

Regarding claim 10, Suijs further discloses wherein the distance between said pressurization lumen insert point and one or more cuff inflation lumen insert points is 80-120 15mm [0092].  

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that Suijs does not disclose monitoring the pressure in the inter-cuff region using a dedicated monitoring lumen. The examiner agrees. As set forth in the rejection Suijs discloses a pressurization lumen 24 which pressurizes and monitors [0076]. The examiner relies on the prior art of Weerda to teach this limitation. 
Applicant’s representative asserts that Weerda does not address the foregoing deficiency. Applicant’s representative asserts that the Weerda reference does not suggest the monitoring lumen having an external port near the proximal end of the ventilation tube and an internal opening positioned between the primary and secondary cuff. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case Suijs discloses a singular lumen with the function of both pressurizing and monitoring capabilities (24; pressurization lumen 24 is disclosed as a lumen that pressurizes and monitors [0076]) with an external port and an internal opening as claimed. The combination with Weerda discloses two separate lumens (14 and 11 of Weerda), rather than one (as in Suijs). The location of Suijs lumen ports (near the proximal end and in between the cuffs) are not being altered for either the pressurization nor the monitoring lumen. In fact, altering the location of the ports/openings to be elsewhere would make Suijs device unsatisfactory for its intended use. For example, if the monitoring lumen opening were not to be placed in between the cuffs, how would the monitoring lumen monitor the pressure between the cuffs? Thus the rejection is maintained.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims. Therefore, the standing rejections are proper and maintained. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Walling (US 4,233,984) discloses a multiple lumen ventilation tube
	-McGrail (US 4,584,998) discloses a multi-purpose tracheal tube
	-Gluck et al. (US 4,976,261) discloses an endotracheal tube with multiple lumens for different auxiliary functions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785